department of the treasury internal_revenue_service washington d c so an uniform issue list nov a si lpl ty legend taxpayer a amount b ira c broker d _ dear taxpayer a this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a year old retiree and have been diagnosed with progressive alzheimer's disease on october of you signéd a contract to buy a house as your primary residence although you had other funds available to pay for the house you made a series of withdrawals from ira c administered by broker d for amount b your daughter opposed the withdrawals from ira c and requested an medical evaluation of your mental condition this medical evaluation indicated you were incapable of understanding your actions and the tax consequences of making page withdrawals from ira c your daughter contacted broker d to see if amount b could be re-deposited in ira c broker d advised her the days rollover period had expired based on the above facts and representations she helped you hire an attorney to request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount b sec_408 of the code provides that except as otherwise provided in section -_-_--by the-payee or distributee -as the case- may be-in-the- manne rprovided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any - amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual page subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error whether the check was cashed and the time élapsed since the distribution occurred for example in the case of payment by-check the information submitted by your attorney demonstrates that you suffer from alzheimer’s disease and did not understand what you were doing when you withdrew amount b from ira c to purchase the residence the withdrawals were beyond your reasonable control due to the fact that you suffer from alzheimer's disease therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b you are granted a period of days from the issuance of this ruling letter to contribute amount b into ira c provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact please address all correspondence to at wout sincere yours __ alan -c- pipkin manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
